EXHIBIT 10.60

 

January 6, 2005

 

 

Thomas Paulson

557 Creedon Circle

Alameda, CA 94502

 

Dear Tom:

 

This letter agreement (this “Agreement”) confirms our understanding and
agreement with respect to your resignation as Chief Financial Officer of Avigen,
Inc. and sets forth the substance of the terms that Avigen, Inc. (the “Company”)
is offering to you to aid in your employment transition.

 

1.             Separation. Effective as of the date of this Agreement, you
hereby resign your position of Chief Financial Officer, Vice President of
Finance, and Corporate Secretary and all other positions you hold on behalf of
Avigen, Inc. Your last day of work with the Company and your employment
termination date will be January 10, 2006 (the “Separation Date”).

 

2.             Accrued Salary And Paid Time Off. On the Separation Date, the
Company will pay you all accrued salary, and all accrued and unused vacation
earned through the Separation Date, subject to standard payroll deductions and
withholdings. You are entitled to these payments by law.

 

3.             Severance Payment. If you sign this Agreement, and allow the
release contained herein to become effective, then the Company will pay you
severance in the form of salary continuation through October 10, 2006. In the
event you have not begun employment on a full-time basis with another employer
by October 10, 2006, the Company will continue your salary payments through
January 10, 2007 or until such time you begin employment on a full-time basis,
whichever is earlier. These payments will be made on the Company’s regular
payroll cycle beginning on the first regularly scheduled payroll date following
the Effective Date (as defined in paragraph 14 below), and will be subject to
standard payroll deductions and withholdings. [Tom, the Company is willing to
provide a lump-sum payment if you prefer]

 

4.             Health Insurance. To the extent provided by the federal COBRA law
or, if applicable, state insurance laws, and by the Company’s current group
health insurance policies, you will be eligible to continue your group health
insurance benefits at your own expense following the Separation Date. Later, you
may be able to convert to an individual policy through the provider of the
Company’s health insurance, if you wish. You will be provided with a separate
notice describing your rights and obligations under COBRA. If you timely elect
continued coverage under COBRA, then the Company, as part of this Agreement,
will pay the COBRA premiums necessary to continue your current level of coverage
through January 10, 2007. The Company’s obligation to make these payments will
cease upon you becoming eligible for benefits under another employer’s health
plan. You agree to promptly notify the Company of such eligibility.

 

5.             Spherion Outplacement. You will receive three months of Spherion
Outplacement Services.

 

6.             Stock Options. During your employment with the Company, you were
granted options to purchase shares of the Company’s common stock (the
“Options”). If you sign this Agreement, and allow the release contained herein
to become effective, then the Company will extend the post- termination exercise
period with respect to each Option until the earlier to occur of: (a) October
10, 2006 (b) in the event you have not begun employment on a full-time basis
with another employer by October 10, 2006, the Company will continue your
exercise period through January 10, 2007 or until such time you begin employment
on a full-time basis, whichever is earlier or (c) the end of the original
contract life of the Option (this extension is explicitly understood to impact
the exercise period of the Options only and shall not apply to the vesting
period of such Options, which vesting period shall cease as of the Separation
Date).

 


--------------------------------------------------------------------------------



 

You understand that this extension of the exercise period may change the tax
treatment of the Options, and you are hereby advised by the Company to seek
independent legal advice with respect to tax issues regarding the Options.
Except as expressly specified herein, the Options will continue to be governed
in all respects by the terms of the applicable stock option agreement(s), grant
notice(s) and plan documents.

 

7.             Other Compensation or Benefits. You acknowledge that, except as
expressly provided in this Agreement, you will not receive any additional
compensation, severance, or benefits after the Separation Date.

 

8.             Expense Reimbursements. You agree that within ten (10) days of
the Separation Date, you will submit your final documented expense reimbursement
statement reflecting all business expenses you incurred through the Separation
Date, if any, for which you seek reimbursement. The Company will reimburse you
for these expenses pursuant to its regular business practice.

 

9.             Return Of Company Property. By the Separation Date, you agree to
return to the Company all Company documents (and all copies thereof) and other
Company property that you have had in your possession at any time, including,
but not limited to, Company files, notes, drawings, records, business plans and
forecasts, financial information, specifications, computer-recorded information,
tangible property (including, but not limited to, computers), credit cards,
entry cards, identification badges, and keys; and, any materials of any kind
that contain or embody any proprietary or confidential information of the
Company (and all reproductions thereof). Your timely return of all such Company
documents and other property is a condition precedent to your receipt of the
severance benefits provided under this Agreement.

 

10.           Employment Agreement. You and the Company agree that your
Employment Agreement with the Company dated August 14, 1996 and, except as
otherwise provided herein, any other agreements relating to the terms of your
employment with the Company, are hereby superseded and replaced by this
Agreement, and the Company’s obligations under such agreements are hereby
extinguished (for clarity, your Proprietary Information and Inventions Agreement
dated August 15, 1996, shall not be deemed superceded by this Agreement).

 

11.           Proprietary Information Obligations. You acknowledge your
continuing obligations under your Proprietary Information and Inventions
Agreement with the Company, dated August 15, 1996, including obligations not to
use or disclose the Company’s confidential, proprietary or trade secret
information, except as expressly authorized by the Company, following the
termination of your employment with the Company.

 

12.           Nondisparagement. You agree not to disparage the Company, its
officers, directors, employees, shareholders, and agents, in any manner likely
to be harmful to its or their business, business reputation, or personal
reputation; provided that you will respond accurately and fully to any question,
inquiry or request for information when required by legal process.

 

13.           No Admissions. You understand and agree that the promises and
payments in consideration of this Agreement shall not be construed to be an
admission of any liability or obligation by the Company to you or to any other
person, and that the Company makes no such admission.

 

14.           Release of Claims. In exchange for the consideration under this
Agreement to which you would not otherwise be entitled, you hereby generally and
completely release the Company and its directors, officers, employees,
shareholders, partners, agents, attorneys, predecessors, successors, parent and
subsidiary entities, insurers, affiliates, and assigns from any and all claims,
liabilities and obligations, both known and unknown, that arise out of or are in
any way related to events, acts, conduct, or omissions occurring at any time
prior to and including the date you sign this Agreement. This general release
includes, but is not limited to: (a) all claims arising out of or in any way
related to your employment with the Company or the termination of that
employment; (b) all claims related to your compensation or benefits from the
Company, including salary, bonuses, commissions, vacation pay, expense
reimbursements, severance pay, fringe benefits, stock, stock options, or any
other ownership interests in the Company; (c) all claims for breach of contract,
wrongful termination, and breach of the implied covenant of good faith and fair
dealing; (d) all tort claims, including claims for fraud, defamation, emotional
distress, and discharge in violation of public policy; and (e) all federal,
state, and local statutory claims, including claims

 


--------------------------------------------------------------------------------



 

for discrimination, harassment, retaliation, attorneys’ fees, or other claims
arising under the federal Civil Rights Act of 1964 (as amended), the federal
Americans with Disabilities Act of 1990, the federal Age Discrimination in
Employment Act of 1967, as amended (“ADEA”), and the California Fair Employment
and Housing Act (as amended). By signing this release, you are not waiving any
rights you may have to indemnification from the Company pursuant to contract
(including but not limited to that certain Indemnification Agreement between you
and the Company effective as of August 10, 1992), the Company's bylaws, or
applicable law.

 

15.           ADEA Waiver. You acknowledge that you are knowingly and
voluntarily waiving and releasing any rights you may have under the ADEA, and
that the consideration given for this waiver and release is in addition to
anything of value to which you were already entitled. You further acknowledge
that you have been advised by this writing, as required by the ADEA, that: (a)
your waiver and release do not apply to any rights or claims that may arise
after the date you sign this Agreement; (b) you have the right to consult with
an attorney prior to executing this Agreement (although you may choose not to do
so); (c) you have twenty-one (21) days to consider this Agreement (although you
may choose voluntarily to execute this Agreement earlier); (d) you have seven
(7) days following your execution of this Agreement to revoke the Agreement (in
a written revocation sent to me); and (e) this Agreement will not be effective
until the date upon which the revocation period has expired, which will be the
eighth day after this Agreement is executed by you (the “Effective Date”).

 

16.           Section 1542 Waiver. In granting the release herein, which
includes claims which may be unknown to you at present, you acknowledge that you
have read and understand Section 1542 of the California Civil Code: “A general
release does not extend to claims which the creditor does not know or suspect to
exist in his favor at the time of executing the release, which if known by him
must have materially affected his settlement with the debtor.” You hereby
expressly waive and relinquish all rights and benefits under that section and
any law or legal principle of similar effect in any jurisdiction with respect to
the releases granted herein, including but not limited to the release of unknown
and unsuspected claims granted in this Agreement.

 

17.           Miscellaneous. Together with the Proprietary Information and
Inventions Agreement dated August 15, 1996, this Agreement constitutes the
complete, final and exclusive embodiment of the entire agreement between you and
the Company with regard to its subject matter. It is entered into without
reliance on any promise or representation, written or oral, other than those
expressly contained herein, and it supersedes any other such promises,
warranties or representations. This Agreement may not be modified or amended
except in a writing signed by both you and a duly authorized officer of the
Company. This Agreement will bind the heirs, personal representatives,
successors and assigns of both you and the Company, and inure to the benefit of
both you and the Company, their heirs, successors and assigns. If any provision
of this Agreement is determined to be invalid or unenforceable, in whole or in
part, this determination will not affect any other provision of this Agreement,
and the provision in question will be modified so as to be rendered enforceable.
This Agreement will be deemed to have been entered into and will be construed
and enforced in accordance with the laws of the State of California as applied
to contracts made and to be performed entirely within California. Any ambiguity
in this Agreement shall not be construed against either party as the drafter.
Any waiver of a breach of this Agreement shall be in writing and shall not be
deemed to be a waiver of any successive breach. This Agreement may be executed
in counterparts, and facsimile signatures will suffice as original signatures.

 

If this Agreement is acceptable to you, please sign below and return the
original to me.

 

We wish you the best in your future endeavors.

 

Sincerely,

 

AVIGEN, INC.

 

 

By: /s/ ZOLA HOROVITZ

 

 

Zola Horovitz, Ph.D.

 

 


--------------------------------------------------------------------------------



 

 

Chairman of the Board

 

 

I HAVE READ, UNDERSTAND AND AGREE FULLY TO THE FOREGOING AGREEMENT:

 

 

/s/ THOMAS J. PAULSON

Thomas Paulson

 

Date:2/3/06



 


--------------------------------------------------------------------------------



 

 

AMENDMENT NO. 1

to the

Separation Agreement

Offered by

Avigen, Inc.

to

Thomas Paulson

 

This Amendment No. 1 (hereinafter “Amendment”) to the Separation Agreement dated
January 6, 2006, offered by Avigen, Inc. (hereinafter “Avigen”) to Thomas
Paulson (hereinafter “Mr. Paulson”) (collectively, the “Parties”), (hereinafter
“Separation Agreement”), is hereby modified as follows.

 

WHEREAS, Avigen wishes to amend the terms of the offer set forth in the
Separation Agreement in a manner acceptable to Mr. Paulson in order to expedite
resolution of any remaining issues between Mr. Paulson and Avigen, Inc.

 

NOW, THEREFORE, the Parties agree:

 

The term of the offer set forth in paragraph 15 of the Agreement is hereby
extended an additional period of 7 days (from 21 days to 28 days), until
February 3, 2006.

 

Paragraph 3 shall be replaced with the following:

 

Severance Payment. If you sign this Agreement, and allow the release contained
herein to become effective, then the Company will pay you severance in the form
of salary continuation through January 10, 2007. These payments will be made on
the Company’s regular payroll cycle beginning on the first regularly scheduled
payroll date following the Effective Date (as defined in paragraph 14 below),
and will be subject to standard payroll deductions and withholdings.

 

Paragraph 4 shall be replaced with the following:

 

Health Insurance and Other Benefits. To the extent provided by the federal COBRA
law or, if applicable, state insurance laws, and by the Company’s current group
health insurance policies, you will be eligible to continue your group health
insurance benefits at your own expense following the Separation Date. Later, you
may be able to convert to an individual policy through the provider of the
Company’s health insurance, if you wish. You will be provided with a separate
notice describing your rights and obligations under COBRA. If you timely elect
continued coverage under COBRA, then the Company, as part of this Agreement,
will pay the COBRA premiums necessary to continue your current level of coverage
through January 10, 2007. In addition, if you timely elect the portable coverage
under your long term disability plans, long term care plan and/or your life
insurance plan, the Company will make these payments on your behalf through
January 10, 2007. The Company’s obligation to make these payments for you will
cease on the date you could have been covered under another employer’s health
plan, disability plan, long term care plan and/or life insurance plan but chose
not to be covered by said plan(s), or on the date you become covered by said
plan(s), whichever is earlier. You agree to promptly notify the Company when you
become eligible for any such plan.

 

Paragraph 6 shall be replaced with the following:

 

Stock Options. During your employment with the Company, you were granted options
to purchase shares of the Company’s common stock (the “Options”). If you sign
this Agreement, and allow the release contained herein to become effective, then
the Company will continue the vesting of the Options until July 10, 2006 and
will extend the post- termination exercise period

 


--------------------------------------------------------------------------------



 

with respect to each Option until the earlier to occur of: (a) January 10, 2008
or (b) the end of the original contract life of the Option. You understand that
this extension of the vesting and exercise periods may change the tax treatment
of the Options, and you are hereby advised by the Company to seek independent
legal advice with respect to tax issues regarding the Options. Except as
expressly specified herein, the Options will continue to be governed in all
respects by the terms of the applicable stock option agreement(s), grant
notice(s) and plan documents.

 

Paragraph 12 shall be replaced with the following:

 

Nondisparagement. You agree not to disparage the Company, its officers,
directors, employees, shareholders, and agents, in any manner likely to be
harmful to its or their business, business reputation, or personal reputation;
provided that you will respond accurately and fully to any question, inquiry or
request for information when required by legal process. The Company agrees that
neither its Board members nor corporate officers shall disparage you in any
manner likely to be harmful to your business or personal reputation, provided
that such individuals will respond accurately and fully to any question, inquiry
or request for information when required by legal process.

 

Except to the extent specifically modified herein, the Separation Agreement
shall be made binding on both Parties upon full execution of this Amendment and
shall be deemed effective as of the date this Amendment.

 

IN WITNESS WHEREOF, the Parties hereto have duly executed this Amendment
effective February 3, 2006.

 

 

AGREED TO:

AGREED TO:

 

Avigen, Inc.

Thomas Paulson

1301 Harbor Bay Parkway

 

Alameda, CA 94502-6541

 

 

 

/s/ Kenneth G. Chahine

/s/ Thomas J. Paulson

By:                                                          

By:

 

Name:

Kenneth G. Chahine, Ph.D., J.D.

Name:

2/3/06

 

Title:

President and CEO

Title:

 

 

 

READ AND UNDERSTOOD:

 

AVIGEN REQUESTOR

 

 

By:

n/a

Name:

 

Title:

 

 

 

 

 

 